In an action for the foreclosure of a mechanic’s lien on real property owned by defendant Beth Jehudah Otzar Haloeho, a religious corporation, for work done and materials furnished in the construction of a synagogue, said corporation appeals, by permission of this court, from so much of an order of the Appellate Term of the Supreme Court, Second Judicial Department, dated December 27, 1960, as affirmed that part of a judgment of the City Court of the City of New York, Queens County, entered March 15, 1960, after a nonjury trial, which is in favor of plaintiffs against said corporation, and which directs foreclosure of plaintiffs’ mechanic’s lien, dismisses the corporation’s counterclaim, and contains other incidental provisions. Order of the Appellate Term, insofar as appealed from, affirmed, without costs. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.